DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to priority benefits of 
PCT/GB2019/050932, which claims foreign priority to 1805323.1, filed 03/29/2018.
​
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/28/2021 and 7/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 66 of U.S. Patent No. 11079464 in view of Wampler, II et al. (US 2012/0062725 A1). 

           17/387,540 
         US patent #11079464
31. A location system for locating workers comprising: 

a plurality of light detectors mounted at known locations and configured to detect light from one or more workers;

wearable devices to be worn by one or more of the workers who are authorized workers, the wearable device including a wireless transceiver; 

a plurality of wireless receivers mounted at known locations and configured to detect wireless signal transmissions from the wearable devices; and 

a processing system configured to: 

determine locations of the workers by measuring the time of flight of the light detected by the light detectors; 

determine locations of the authorized workers using the wireless signal transmissions from the wearable devices detected by the wireless receivers; 

compare the workers whose locations are determined by measuring the time of flight of the light detected by the light detectors with the authorized workers whose locations are determined using the wireless signal transmissions from the wearable devices detected by the wireless receivers; and

based on the comparison, identify as unauthorized workers any workers whose location is determined using the light detected by the light detectors who are not authorized workers whose location is determined using the wireless signal transmissions from the wearable devices.
66. A location system for locating workers comprising: 

a plurality of light detectors mounted at known locations and configured to detect light from 4 38287528.1Application No. 16/659,366Docket No.: 234778-457228 Amendment dated 03/05/2021 After Final Office Action of December 21, 2020one or more workers; 

wearable devices to be worn by one or more of the workers who are authorized workers, the wearable device including a wireless transceiver; 

a plurality of wireless receivers mounted at known locations and configured to detect wireless signal transmissions from the wearable devices; and 

a processing system configured to: 

determine locations of the workers using the light detected by the light detectors; 

determine locations of the authorized workers using the wireless signal transmissions from the wearable devices detected by the wireless receivers; 
compare the workers whose locations are determined using the light detected by the light detectors with the authorized workers whose locations are determined using the wireless signal transmissions from the wearable devices detected by the wireless receivers; and 

based on the comparisons, identify as unauthorized workers any workers whose location is determined using the light detected by the light detectors who are not authorized workers whose location is determined using the wireless signal transmissions from the wearable devices.


Regarding Claim 31, (US Patent ‘464) discloses “a location system for locating workers comprising (US Patent ‘464 claim 66: a location system for locating workers comprising): 
a plurality of light detectors mounted at known locations and configured to detect light from one or more workers (US Patent ‘464 claim 66: a plurality of light detectors mounted at known locations and configured to detect light from 4 38287528.1Application No. 16/659,366Docket No.: 234778-457228 Amendment dated 03/05/2021 After Final Office Action of December 21, 2020one or more workers);
wearable devices to be worn by one or more of the workers who are authorized workers, the wearable device including a wireless transceiver (US Patent ‘464 claim 66: wearable devices to be worn by one or more of the workers who are authorized workers, the wearable device including a wireless transceiver); 
a plurality of wireless receivers mounted at known locations and configured to detect wireless signal transmissions from the wearable devices (US Patent ‘464 claim 66: a plurality of wireless receivers mounted at known locations and configured to detect wireless signal transmissions from the wearable devices); and 
a processing system configured to (US Patent ‘464 claim 66: a processing system configured to): 
determine locations of the workers by measuring the light detected by the light detectors (US Patent ‘464 claim 66: determine locations of the workers using the light detected by the light detectors); 
determine locations of the authorized workers using the wireless signal transmissions from the wearable devices detected by the wireless receivers (US Patent ‘464 claim 66: determine locations of the authorized workers using the wireless signal transmissions from the wearable devices detected by the wireless receivers); 
compare the workers whose locations are determined by measuring the light detected by the light detectors with the authorized workers whose locations are determined using the wireless signal transmissions from the wearable devices detected by the wireless receivers (US Patent ‘464 claim 66: compare the workers whose locations are determined using the light detected by the light detectors with the authorized workers whose locations are determined using the wireless signal transmissions from the wearable devices detected by the wireless receivers); and
based on the comparison, identify as unauthorized workers any workers whose location is determined using the light detected by the light detectors who are not authorized workers whose location is determined using the wireless signal transmissions from the wearable devices (US Patent ‘464 claim 66: based on the comparisons, identify as unauthorized workers any workers whose location is determined using the light detected by the light detectors who are not authorized workers whose location is determined using the wireless signal transmissions from the wearable devices).
US Patent ‘464 does not explicitly disclose that the locations are determined “by measuring the time of flight of the light.”
Wampler, II et al. (US 2012/0062725 A1) teaches that the locations are determined “by measuring the time of flight of the light (paragraph 28- Figure 3: detection vision system 70 that employs time-of-flight emission pulses to detect a location from which a worker selects a part.... a controller 76 controls the emission of pulses from the laser 72 and the images received from the detector 74, and may include a time-of-flight ranger).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the location system of US Patent ‘464 with the teaching of Rice, II et al. (‘923) for monitoring movement of personnel more precisely  In addition, both references, (US Patent ‘464, Rice, II et al. (‘923)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, detecting position or location of worker or personnel using light detector.
Claims 32-45 depends directly or indirectly on independent claim 31 and therefore, are also rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Wiliams et al. (2013/0038856 A1), and further in view of Self et al. (US 2006/0271263 A1).
Regarding independent Claim 46, Wiliams et al. (‘856) discloses “a method (paragraph 14: determination of a sensor device location in a sensor network;) comprising: 
determining a first location from a ranging sensor, the first location being representative of a position of a human within a hazardous environment (paragraph 46: sensor networks described herein can be used in many applications including, but not limited to: area monitoring, environmental monitoring, industrial monitoring, water or wastewater monitoring, landfill ground well level monitoring, flare stack monitoring, water tower level monitoring, vehicle detection, apiculture, windrow composting, greenhouse monitoring, exploration for oil or water; Figure 4: 340 detecting the reflected plurality of laser beams using a detector, 350 determining a location of the sensor device with respected to the laser stations; paragraph 23: track a location of a worker in the field); 
determining second locations associated with a plurality of wearable sensors associated with a plurality of personnel (Figure 1; paragraph 26: the reflector may be physically attached to the sensor device, removable or otherwise, or may be on a worker or an article of clothing worn by the worker or on a device carried by the worker; paragraph 20: Figure 2: multiple detectors 210, laser 215; paragraph 14: determination of a sensor device location in a sensor network; paragraph 31: the triangulation module can he used to determine a location of a worker in the field).” 
Wiliams et al. (‘856) does not explicitly disclose “comparing the first location to the second locations to identify a match between the first location and the second locations, the match indicating that the human is authorized to be within the hazardous environment; and send a signal to an alert device associated with the hazardous environment such that the alert device issues an alert in response to the first location failing to match the second locations.”
Self et al. (‘263) teaches “comparing the first location to the second locations to identify a match between the first location and the second locations, the match indicating that the human is authorized to be within the hazardous environment (paragraph 58: if the operator 30 moves into or is already in a favorable location, the control logic moves to 1300 shown in Figure 9...at step 1510, the directional antenna assembly 44 is interrogated by the controller 22 to determine the presence of other authorized workers or observers…when worker or observers are present…their location relative to the work machine 10 may already be known from the determination at step 1070…. at steps 1540-1550 the operator/worker location calculation module 76 determines whether each of the workers or operators are positioned a proper distance R from the real-time operational boundary of the machine 10.…the operator 30 is made aware of the intrusion and given time "T" to correct it...the operator 30 and tag wearing authorized worker or observer are prevented from being too close to an operating work machine 10); and 
send a signal to an alert device associated with the hazardous environment such that the alert device issues an alert in response to the first location failing to match the second locations (paragraph 57: the operator/worker location calculation module 76 determines whether the operator is positioned a proper distance R from the machine 10 and its work tool 16 (Steps 1070-1090)...if the operator 30 and thus the remote controller 12 or ID tag 38 are within the operational boundary of the work tool 16 and work machine 10, the operator is notified by a warning light or sound activated at the remote controller 12 and certain pre-designed machine functions are disabled or able to function only at a reduced level; paragraph 58: if the operator 30 moves into or is already in a favorable location, the control logic moves to 1300...when worker or observers are present…their location relative to the work machine 10 may already be known from the determination at step 1070…. at steps 1540-1550 the operator/worker location calculation module 76 determines whether each of the workers or operators are positioned a proper distance R from the real-time operational boundary of the machine 10. ..if so, all machine functions are enabled at step 1520…if not, time "T" is set to zero at step 1560 and program control reverts to step 1400 (FIG. 8) where operation of certain machine functions may be inhibited…the operator 30 is made aware of the intrusion and given time "T" to correct it--or the engine shuts down (or certain operational functions are temporarily reduced until the intrusion is corrected)...in this way, the operator 30 and tag wearing authorized worker or observer are prevented from being too close to an operating work machine 10; paragraph 32: the guidance signals may comprise audio or visual signals, tactile signals may be transmitted to a handheld device used by the worker)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the location system of Wiliams et al. (‘856) with the teaching of Self et al. (‘263) for controlling operation and movement of the work machine based upon the position of an operator or observer relative to the work machine (Self et al. (‘263)– paragraph 2). In addition, both the prior art references, (Wiliams et al. (‘856) and Self et al. (‘263)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, detecting position or location of worker or personnel using light detector.

Claims 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Wiliams et al. (2013/0038856 A1)/Self et al. (US 2006/0271263 A1), and further in view of.
Regarding Claim 47, which is dependent on independent claim 46, Wiliams et al. (‘856)/Self et al. (‘263) discloses the location system of claim 46. Wiliams et al. (‘856)/Self et al. (‘263) does not explicitly disclose “the ranging sensor comprises detectors that are arranged to measure a time of flight of signals between the human and the detectors.”
Rice, II et al. (‘923) relates to monitor and control access to a specified space. Rice, II et al. (‘923) teaches “the ranging sensor comprises detectors that are arranged to measure a time of flight of signals between the human and the detectors (paragraph 27: determine the presence, absence, and movements of personnel...sensor may utilize a time-of-flight system...light detection and ranging LIDAR system).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the location system of Wiliams et al. (‘856)/Self et al. (‘263) with the teaching of Rice, II et al. (‘923) for monitoring movement of personnel more precisely  In addition, both the prior art references, (Wiliams et al. (‘856), Self et al. (‘263), Rice, II et al. (‘923)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, detecting position or location of worker or personnel using light detector.
Regarding Claim 48, which is dependent on claim 47, Wiliams et al. (‘856)/Self et al. (‘263)/Rice, II et al. (‘923) discloses the location system of claim 47. Wiliams et al. (‘856) further discloses “the detectors are light detectors and the signals are optical signals (Figure 4: 340 detecting the reflected plurality of laser beams using a detector, 350 determining a location of the sensor device with respected to the laser stations)”.

                                           Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wampler, II et al. (US 2012/0062725 A1) describes detection vision system 70 that employs time-of-flight emission pulses to detect a location from which a worker selects a part.... a controller 76 controls the emission of pulses from the laser 72 and the images received from the detector 74, and may include a time-of-flight ranger (paragraph 28- Figure 3).
James (US 2015/0153160) discloses indoor location signaling via light fittings.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NUZHAT PERVIN/Examiner, Art Unit 3648